Citation Nr: 1712058	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), pneumonia, and bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board reopened and denied this claim in a March 2016 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which issued an order in November 2016 granting a November 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran's representative before the Court and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

VA Medical Records

Although not addressed in the JMPR, the Board finds that remand is needed as a threshold matter to associate the Veteran's ongoing VA medical records with the claims file.  As the Veteran wrote in a December 2016 statement, there appear to be further VA medical records after February 2014, which are not currently in the claims file.  Of particular note, a prior Veterans Health Administration (VHA) medical expert gave an opinion in December 2015.  In that opinion, the expert cited the results of a pulmonary function test (PFT) conducted in November 2015.  That PFT test is not currently in the claims file.  Although the expert cited the results of that test, however, it, together with all other outstanding medical records, should be included in the claims file.  
VA Opinion

The Board also finds that a new VA opinion is needed.  The parties to the JMPR concluded that an opinion was needed to address whether any of the Veteran's lung conditions were aggravated by his service-connected ischemic heart disease.  On this basis, remand for a new opinion is needed.  

In his December 2016 statement, the Veteran raised numerous other concerns regarding the prior medical opinions, especially the VHA expert opinion.  The Board declines to take any further action on his concerns, which were not raised in the JMPR, at this point in time.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to, those since February 21, 2014.  This should specifically include the results of a November 2015 PFT.

2.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be reviewed by an examiner specializing in pulmonary medicine.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and all prior diagnostic studies.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least of equal medical probability) that any respiratory condition is proximately due to, the result of, or caused by ischemic heart disease?  

(b)  If not caused by another medical condition, has any respiratory disorder been aggravated (made permanently worse or increased in severity) by ischemic heart disease.  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

